t c memo united_states tax_court stephen p and jutta a maranto petitioners v commissioner of internal revenue respondent docket no filed date stephen p and jutta maranto pro sese james j posedel for respondent memorandum findings_of_fact and opinion ruwe judge respondent determined a deficiency of dollar_figure in petitioners' federal_income_tax respondent further determined an addition_to_tax pursuant to section in the 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable_year in issue and all rule references are to the tax_court rules of continued amount of dollar_figure and an accuracy-related_penalty pursuant to sec_6662 in the amount of dollar_figure after concessions by respondent the issues remaining for decision are whether the period of limitations for the assessment of a deficiency had expired at the time of the issuance of the notice_of_deficiency whether petitioners had unreported schedule c income in the amount of dollar_figure whether petitioners are entitled to exclude from income dollar_figure that they received from the herkeios group as reimbursement for educational expenses whether petitioners are entitled to exclude dollar_figure that they received from the herkeios group as reimbursement for health care expenses and whether petitioners are liable for an accuracy-related_penalty pursuant to sec_6662 findings_of_fact some of the facts have been stipulated and are so found petitioners resided in san diego california when they filed their petition in this case for all relevant periods petitioners were cash_basis taxpayers on date petitioners transferred j s khalsa co their high-rise window-washing business into a_trust called continued practice and procedure the herkeios group petitioners paid dollar_figure to freedom enterprises for a_trust package which they used to convey the business and they received no consideration from the herkeios group in the exchange the herkeios group continued to operate the window-washing business under the name of j s khalsa mr maranto served as the general manager and he performed accounting and bookkeeping services handled bidding work and washed windows following the transfer to the trust the gross_receipts from the business were deposited into an account at international savings bank in san diego california mr maranto was a signatory to this account beginning in date petitioners executed five unsecured universal notes in favor of the herkeios group these notes were in the following amounts and bore the following interest rates interest payment_date amount promisee rate date dollar_figure herkeios group percent big_number herkeios group percent big_number the herkeios group - percent alex yung trustee big_number herkeios group dba percent j s khalsa co big_number j s khalsa co percent the herkeios group 2mr maranto started j s khalsa co in and operated it as a proprietorship before the transfer to the herkeios group petitioners did not fill out either a credit or loan application prior to receipt of the funds reflected in the universal notes on date petitioners and alex yung as trustee of the herkeios group entered into a credit agreement which extended petitioners a dollar_figure unsecured line-of-credit pincite- percent interest petitioners did not complete a loan or credit application_for purposes of the credit agreement petitioners received dollar_figure of funds in pursuant to this agreement mr maranto wrote several checks to himself on the account of j s khalsa during including checks advancing funds to petitioners pursuant to the universal notes petitioners deposited the funds received pursuant to the universal notes and credit agreement which totaled dollar_figure into their checking and savings accounts at grossmont bank in san diego california on schedule c profit or loss from business of their federal_income_tax return petitioners included as part of gross_receipts dollar_figure which represented mr maranto's compensation_for from the herkeios group apart from the dollar_figure petitioners also reported a net profit from the business of dollar_figure on their return petitioners had reported a net profit from j s khalsa of dollar_figure the herkeios group did not provide mr maranto with a form_w-2 for mr maranto had no other employment during this time mrs maranto was employed as a deputy clerk for the county of san diego during this time and her gross salary for was dollar_figure petitioners' educational and health care expenses in date petitioners paid dollar_figure to national note inc for the behle real_estate education correspondence course a home-study course on investments in real_estate trust deeds petitioners received dollar_figure from the herkeios group as reimbursement for educational materials which was deposited into their joint checking account at grossmont bank on date petitioners received dollar_figure from the herkeios group as reimbursements for health expenses which was deposited into their joint checking account at grossmont bank proceedings in the u s district_court for the southern district of california on date respondent issued a third-party recordkeeper3 summons to international savings bank with respect to petitioners' federal_income_tax return on date petitioners filed a petition with the u s district_court sec_7609 defines a third-party_recordkeeper to include any mutual_savings_bank cooperative_bank domestic_building_and_loan_association or other savings institution chartered and supervised as a savings and loan for the southern district of california to quash the summons on date respondent withdrew the summons and the district_court entered an order denying the petition to quash on date on date respondent issued another third-party_recordkeeper summons to international savings bank requesting information concerning petitioners' taxable_year petitioners filed a motion to quash the summons on date the district_court entered its order denying the petition to quash and enforcing the summons on date on date respondent issued a notice_of_deficiency opinion the first issue we must decide is whether the period of limitations for assessment of a deficiency had expired when respondent issued the notice_of_deficiency in this case sec_6501 sets forth the general_rule that respondent shall assess an income_tax within years from the date the taxpayer's return is filed sec_7609 suspends the period of limitations when a taxpayer initiates a proceeding to quash a third-party_recordkeeper summons issued with respect to that taxpayer's liability in such a case the period of limitations shall be suspended for the period during which a proceeding and appeals therein with respect to the enforcement of such summons is pending sec_7609 petitioners timely filed their federal_income_tax return the period of limitations for assessment of any deficiency in petitioners' federal income taxes normally would have expired on date since date was a saturday see sec_7503 respondent issued the notice_of_deficiency on date days later however on august and date respondent issued summonses to international savings bank requesting information with respect to petitioners' taxable_year petitioners filed motions to quash both summonses in the u s district_court for the southern district of california with respect to the second summons petitioners filed their motion to quash on date and the district_court entered its order denying the petition and enforcing the summons on date the period from the date of petitioners' filing of their sec_301_7609-5 proced admin regs provides that the period of suspension begins on the date the petition to quash the summons is filed in district_court this period continues until all appeals are disposed of or until the expiration of the period in which an appeal may be taken or a request for a rehearing may be made this regulation has been upheld as a reasonable interpretation of sec_7609 97_tc_180 affd 983_f2d_868 8th cir 5see fed r civ p a judgment is effective only when so set forth and when entered as provided in rule a motion to quash to the date of entry of the court's order wa sec_83 days thus even without taking into account the period during which the petition to quash the original summons was pending or the period for an appeal we find that the notice_of_deficiency was issued to petitioners within the period of limitations see sec_7609 the second issue for decision is whether petitioners had dollar_figure of unreported schedule c income for petitioners contend that the funds in question were loans from the herkeios group borrowed funds are excluded from a taxpayer's gross_income because the taxpayer's obligation to repay the funds offsets any increase in the taxpayer's assets 499_us_573 the hallmarks of a loan are consensual recognition between the borrower and the lender of the existence of the loan ie the obligation to repay and a bona_fide intent on the part of the borrower to repay the funds advanced 3_f3d_625 2d cir affg tcmemo_1992_478 whether a debtor-creditor relationship exists is a question of fact 55_tc_85 54_tc_905 petitioners bear the burden_of_proof rule a 290_us_111 petitioners have presented copies of the five universal notes in question as well as a copy of the credit agreement with the herkeios group however these allegedly objective economic indicia of debt are little more than additional declarations of intent without any accompanying objective economic indicia of debt 505_f2d_873 5th cir 74_tc_476 petitioners contend that they have since repaid the alleged loans but they have failed to offer any documentary_evidence of repayment r richard evans the current trustee of the herkeios group testified at trial that he had become aware that the advances were repaid however mr evans was not the trustee when the advances were made in and he did not provide any loan repayment documents to substantiate that the funds were in fact repaid in addition mr maranto's own testimony regarding both the herkeios group and the purported loans was unpersuasive for instance in response to respondent's question as to whether he was the grantor or settlor of the herkeios group trust mr maranto testified i can't say with certainty but i don't believe so what i'm certain of is that it the herkeios group doesn't belong to me i could be fired at any time when asked by respondent whether the herkeios group had existed before the transfer of the window-washing business mr maranto stated i can only assume so you know that's not information i'm privy to mr maranto testified that he did not fill out either a credit or loan application before receiving funds pursuant to the universal notes or the credit agreement the universal notes were unsecured four of the notes had a 5-percent interest rate while one bore no interest at all the terms of the credit agreement provided petitioners with an unsecured line-of-credit for dollar_figure pincite-percent interest when asked by respondent how he was able to obtain such favorable terms mr maranto testified that he simply negotiat ed with the herkeios group's information officer who trusted me mr maranto further testified that he and mrs maranto did not receive any consideration for the transfer of their window- washing business to the herkeios group rather petitioners paid dollar_figure to freedom enterprises for a_trust package used to transfer the business to the trust moreover mr maranto served as general manager of the trust in but reported compensation of only dollar_figure on their schedule c for petitioners reported a net profit from the business of only dollar_figure and this amount included mr maranto's compensation from the trust on their schedule c for petitioners reported a net profit of dollar_figure petitioners have not established that the so-called loans were bona_fide loans as opposed to income rather the evidence indicates that petitioners attempted to use the trust to funnel the income earned from their window-washing business to themselves under the guise of loans we conclude that the funds in issue constitute unreported income accordingly we sustain respondent's determination of additional income in the amount of dollar_figure the third issue for decision is whether petitioners are entitled to exclude from income dollar_figure that they received from the herkeios group in as reimbursement for educational expenses petitioners purchased a home-study course on investments in real_estate trust deeds and they now argue that the dollar_figure reimbursement received from the herkeios group is excludable from income we disagree sec_127 provides that gross_income of an employee does not include amounts paid or expenses_incurred by the employer for educational_assistance to the employee if the assistance is furnished pursuant to a program which is described in subsection b subsection b in turn defines an educational_assistance program as a separate written plan of 6the record indicates that respondent understated her computation of income par of the stipulation of facts incorrectly states that the herkeios group made an advance of dollar_figure to petitioners in date the relevant exhibit lists the amount of the advance at dollar_figure an employer for the exclusive benefit of his employees to provide such employees with educational_assistance both mr maranto and mr evans testified that mr maranto was not an employee of the herkeios group mr evans testified that mr maranto had a contractual relationship with the trust to provide certain services in addition petitioners presented no evidence of any written plan setting forth the herkeios group's educational_assistance program as required in sec_127 we therefore sustain respondent's determination the next issue for decision is whether petitioners are entitled to exclude from income dollar_figure that they received from the herkeios group in as reimbursement for health care expenses petitioners contend that this amount is excludable from income we disagree sec_105 provides in certain cases for the exclusion_from_gross_income of amounts paid_by an employer to an employee as reimbursement for medical_expenses incurred by the employee his spouse or dependents however we have already found that mr maranto was not an employee of the herkeios group moreover sec_6039d requires employers who maintain a specified_fringe_benefit_plan to file a return each year listing certain relevant information a plan maintained pursuant to sec_105 is a specified_fringe_benefit_plan sec_6039d petitioners produced no evidence that the herkeios group filed the necessary return thus we sustain respondent's determination finally respondent determined that petitioners are liable for an accuracy-related_penalty under sec_6662 sec_6662 imposes a penalty in an amount equal to percent of the underpayment_of_tax attributable to one or more of the items set forth in sec_6662 respondent asserts that the entire underpayment in issue was due to petitioners' negligence or disregard of rules or regulations sec_6662 petitioners bear the burden of proving that respondent's determination is erroneous rule a 58_tc_757 negligence includes a failure to make a reasonable attempt to comply with the provisions of the internal revenue laws sec_6662 sec_1_6662-3 income_tax regs a position with respect to an item is attributable to negligence if it lacks a reasonable basis sec_1_6662-3 income_tax regs disregard includes any careless reckless or intentional disregard of rules or regulations sec_6662 sec_1 b income_tax regs petitioners have offered no evidence in this case to demonstrate that the underpayment in question was not attributable to their negligence or disregard of rules or regulations accordingly we sustain respondent's determination we have considered all of petitioners' arguments and to the extent not discussed herein find them to be irrelevant or without merit decision will be entered under rule
